Citation Nr: 1037271	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-37 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1955 to 
March 1961 and from February 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The Veteran requested a personal hearing 
before the Board on his October 2009 substantive appeal, however, 
he withdrew such request by letter dated in March 2010.  See 
38 C.F.R. § 20.702(e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus.  He contends that both disorders are the 
result of exposure to a "high-pitched whin[ing]" noise emitted 
from the cooling fans for radio transmitters.  According to the 
Veteran, he was stationed on a radio relay site at the Bitburg 
Air Base (in Germany) in 1956 and operated radio transmitters in 
24-hour-on/24-hour-off shifts.  He asserts that the fan noise 
would cause headaches and ringing in his ears, the latter of 
which has persisted to this day.  Although he does not contend 
that he sought treatment for hearing problems during service, the 
Veteran states that he was told he had "bad high frequency 
hearing loss" at his discharge examination in 1961.  

The Veteran's separation documents reflect that he was stationed 
in Bitburg, Germany when he reenlisted in March 1957; his Air 
Force Specialty Code was ground command equipment operator and 
repairman.  Such evidence tends to corroborate his lay assertions 
regarding noise exposure.  As for any medical evidence which 
supports his claims, the Agency of Original Jurisdiction (AOJ) 
attempted to obtain the Veteran's service treatment records in 
January 2009.  Unfortunately, such records, along with the 
majority of the Veteran's service personnel records, were 
destroyed in a 1973 fire at the National Personnel Records Center 
(NPRC); thus, they are unavailable.  With respect to other 
evidence of record, the Veteran notified the VA that his hearing 
was evaluated at an employment physical in the late-1960s/early-
1970s and found to be defective, but that any records associated 
with this evaluation are no longer available.  Thus, the only 
medical evidence of record are VA treatment records dated in 2009 
and 2010 which show a current hearing loss disability with 
tinnitus.  See 38 C.F.R. § 3.385 (2009) (defining a hearing loss 
disability for VA compensation purposes).  

In a case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist a veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Additionally, VA law and regulations provide that the VA has a 
duty to provide a medical examination and/or obtain a medical 
opinion when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran is competent to report that he has experienced 
ringing in his ears during and since service.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Further, such evidence 
is sufficient to "indicate" that there "may" be a nexus 
between his current tinnitus and service.  Id. at 374-75; see 
McLendon, 20 Vet. App. at 82 (stating that the requirement to 
show that there may be a relationship between a current 
disability or symptoms and service is a low threshold).  The 
Veteran may also testify as to what he was told during service 
about the nature of his hearing, but such evidence cannot 
establish a chronic hearing loss disability during service.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 38 C.F.R. 
§ 3.159(a)(1) (stating that competent medical evidence means 
evidence provided by a person who is qualified to offer medical 
diagnoses, statements, or opinions).  In light of the 
aforementioned circumstances, and with consideration of VA's 
heightened duty to assist, the Board concludes that a remand is 
necessary to obtain an opinion regarding whether the Veteran's 
hearing loss and tinnitus are etiologically related to military 
service.  Additionally, because the noise exposure described by 
the Veteran (i.e., high pitched whining from cooling fans) is not 
generally the sort deemed by the VA to be associated with 
acoustic trauma, the Board finds that a medical opinion is needed 
as to whether such noise exposure is sufficient to cause damage 
(i.e., acoustic trauma) to the ears. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection with 
the examination.  The examiner should also 
obtain a complete history from the Veteran, 
including a description of the noise exposure 
experienced by the Veteran during service (as 
well as the frequency and duration of such 
noise) (i.e., high pitched whining from 
cooling fans).  After reviewing the record, 
interviewing and examining the Veteran, and 
performing any medically-indicated testing, 
the examiner should specify the nature of any 
current hearing loss and tinnitus.  The 
examiner should then answer the following 
questions, providing a rationale for any 
opinion(s) which reflects consideration of 
both medical and lay evidence of record:

	(a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the noise exposure experienced by the 
Veteran during service was sufficient to 
cause damage (i.e., acoustic trauma) to the 
ears. 

	(b) Whether any current hearing loss or 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's 
military service, to include any acoustic 
trauma found to be at least as likely as not 
(or more likely than not) to have occurred 
(see previous question).  

2.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



